Citation Nr: 0019509	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  He died on July [redacted], 1995.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1996 by the San Diego, 
California, Regional Office of the of the Department of 
Veterans Affairs (VA).  In April 1996, the appellant filed a 
notice of disagreement, and a statement of the case was 
issued that same month.  The claims file was subsequently 
transferred to the St. Paul, Minnesota, Regional Office (RO).  
A substantive appeal was received in June 1996.  In July 
1996, the appellant testified at a personal hearing at the 
RO.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1995.

2.  The veteran's death certificate lists the cause of death 
as pneumonia due to or as a consequence of Waldenstrom's 
macroglobulinemia due to or as a consequence of chronic 
refractory anemia. 

3.  At the time of the veteran's death, service connection 
had been established for the following disabilities: anxiety 
state, rated as 50 percent disabling; fracture, distal third, 
right fibula, with fibrous union, rated as 10 percent 
disabling; scar, shell fragment wound, right leg, rated as 10 
percent disabling; and corneal ulcer, left eye, rated as 
noncompensable; a combined service-connected disability 
rating of 60 percent was in effect. 

4.  Pneumonia, Waldenstrom's macroglobulinemia and chronic 
refractory anemia were not manifested during the veteran's 
service or for many years thereafter.

5. An etiological relationship has not been demonstrated 
between the veteran's pneumonia, Waldenstrom's 
macroglobulinemia and chronic refractory anemia, and cold 
exposure during the veteran's military service.

6.  An etiological relationship has not been demonstrated 
between the veteran's pneumonia, Waldenstrom's 
macroglobulinemia and chronic refractory anemia, and a 
service-connected disability.

7.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

8.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.

9.  The veteran is not shown to have died from a service- 
connected disability or to have had a total and permanent 
disability resulting from a service-connected disability.



CONCLUSIONS OF LAW

1.  Pneumonia, Waldenstrom's macroglobulinemia and chronic 
refractory anemia were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999). 

2.  Pneumonia, Waldenstrom's macroglobulinemia and chronic 
refractory anemia were not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(1999). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).

4.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met. 38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Initially, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The claims file includes medical 
evidence which suggests that the veteran's death may have 
been related to cold exposure during service, and such 
medical evidence is presumed to be true for well-grounded 
purposes.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); King 
v. Brown, 5 Vet.App. 19, 21 (1993).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required to comply with the duty to assist her mandated by 
38 U.S.C.A. § 5107(a).  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disabilities 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.  

The veteran died in July 1995.  The death certificate listed 
the cause of death as pneumonia due to or as a consequence of 
Waldenstrom's macroglobulinemia due to or as a consequence of 
chronic refractory anemia.  

At the time of the veteran's death, service connection had 
been established for the following disabilities: anxiety 
state, rated as 50 percent disabling; fracture, distal third, 
right fibula, with fibrous union, rated as 10 percent 
disabling; scar, shell fragment wound, right leg, rated as 10 
percent disabling; and corneal ulcer, left eye, rated as 
noncompensable; a combined service-connected disability 
rating of 60 percent was in effect.  

To begin with, the Board observes that the record does not 
include any persuasive evidence showing that pneumonia, 
Waldenstrom's macroglobulinemia or chronic refractory anemia 
were manifested during the veteran's service or for many 
years thereafter.  Moreover, there is no persuasive evidence 
that any of these disorders was etiologically related to a 
service-connected disability, nor is there any evidence 
suggesting that the veteran's death was in any manner 
contributed to by a service-connected disability.  The 
appellant essential contention is that the veteran's 
Waldenstrom's macroglobulinemia developed as a result of cold 
exposure during his military service.  For purposes of this 
decision, the Board recognizes the veteran's combat service 
in Europe during World War II and cold exposure during such 
service is conceded. 

The record contains a report by a blood bank physician in 
1964 that there was an "unusual finding" in the veteran's 
blood.  During VA hospitalization in April 1984, diagnoses 
included Waldenstrom's macroglobulinemia, diagnosed by bone 
marrow.  In February 1989, an internist noted a history of 
cold agglutinin in 1964 and a diagnosis of Waldenstrom's 
macroglobulinemia in approximately 1983.  

In July 1996 and January 1997 statements, a private 
physician, who indicated that he treats hematology and cancer 
patients, addressed the question of the etiology of the 
veteran's Waldenstrom's macroglobulinemia.  He offered an 
opinion that:  the veteran's Waldenstrom's macroglobulinemia 
was a disease which he acquired as an adult, and not a 
hereditary disease; it was very possible that he developed 
cold agglutinin disease early in his adult life, followed 
later in life by overt manifestations of Waldenstrom's 
macroglobulinemia, a lymphoma-like illness; and he may have 
had a prodrome of the disease during his active military 
service.  

The veteran's records were reviewed by two VA hematology-
oncology physicians.  One of the VA physicians reported that 
there is no data to suggest that cold exposure was an 
etiologic factor in the veteran's development of 
Waldenstrom's macroglobulinemia.  The other VA physician 
stated that there is no evidence in the medical literature 
that exposure to cold climatic conditions predisposes an 
individual to the development of the disease process of 
Waldenstrom's macroglobulinemia.  

The Board referred the veteran's claims file to an 
independent medical expert (IME), who is a clinical professor 
of hematology-oncology at a university medical school and 
requested that he offer opinions in response to the following 
questions:  

(1)  Whether, in the veteran's case, Waldenstrom's 
macroglobulinemia was a hereditary or an acquired disease;

(2)  If it was a hereditary disease, whether it became overt 
or was aggravated by cold exposure in service; 

(3)  If it was an acquired disease, what was the likely time 
of onset?  Is it at least as likely as not that the veteran 
exhibited an early sign or symptom of the disease during his 
period of active military service?

(4)  Is it at least as likely as not that the veteran's 
Waldenstrom's macroglobulinemia, diagnosed years after 
service, was related to or precipitated by cold exposure in 
service?

In a June 2000 response, the IME reported that he reviewed 
the veteran's medical records, and it was his opinion that 
the veteran's Waldenstrom's macroglobulinemia was not at all 
associated with his prior exposure to cold during service in 
the European Theater during World War II.  

The IME stated further that:  the veteran was initially 
suspected as having Waldenstrom's macroglobulinemia in 1983; 
the disease was diagnosed in 1984 by bone marrow biopsy and, 
despite treatment of the disease, the veteran ultimately died 
in July 1995 due to Waldenstrom's macroglobulinemia and 
associated pneumonia.  It was the IME's understanding that 
the veteran's family contends that his Waldenstrom's 
macroglobulinemia was related to previous cold exposure 
during service.  The IME stated that, while the veteran may 
have indeed suffered significant cold exposure during the 
war, it was his best medical opinion that that was completely 
unrelated to his later development of Waldenstrom's 
macroglobulinemia and cold agglutinin disease.  The IME 
reported that a number of disorders may give rise to cold 
agglutinin disease, of which Waldenstrom's macroglobulinemia 
is only one.  The IME stated that he was unaware of any data 
to support an association of cold agglutinin disease with 
prior exposure to cold.

The IME also reported that Waldenstrom's macroglobulinemia, 
macroglobulinemic lymphoma is an acquired disease which is 
not heritable and, furthermore, it was his opinion that the 
veteran did not have Waldenstrom's macroglobulinemia, nor any 
"prodrome" of the disease, during his active military 
service.  The IME stated that the period from 1945 to 1984 
was simply too long, and any lymphoproliferative disease, 
such as Waldenstrom's, would have certainly declared itself 
in the meantime.  

In response to the Board's questions, the IME stated that 
Waldenstrom's macroglobulinemia is an acquired disease; it is 
impossible to determine the precise date of onset of the 
veteran's Waldenstrom's macroglobulinemia, as he may have had 
the disease for many months to possibly even a year or more 
prior to the time of the diagnosis in 1984.  It is extremely 
unlikely, and it is the IME's best medical opinion, highly 
improbable that the veteran had the disease for more than 
10 years before the diagnosis in 1984.  It is the IME's 
opinion that it is extremely unlikely that the veteran 
exhibited any early sign or symptom of Waldenstrom's 
macroglobulinemia during his period of active military 
service; and it is the IME's best medical opinion that it is 
extremely unlikely that the veteran's Waldenstrom's 
macroglobulinemia diagnosed nearly 40 years after military 
service was related in any way, or precipitated by, cold 
exposure during World War II.  The IME stated that he is 
unaware of any data which would support the claim whatsoever.  
The IME stated that he is certain that the veteran suffered 
significant cold exposure during service in World War II and 
may have indeed suffered frostbite; nevertheless, there was 
no data of which the IME is aware that would demonstrate that 
prior severe cold exposure would precipitate a subsequent 
lymphoproliferative disease, such as Waldenstrom's 
macroglobulinemia.  

The Board finds that the opinion of the IME, which supports 
the statements by the two VA physicians, is of greater 
probative weight than the opinion of the private physician.  
While the private physician's statements have been accepted 
as true for well-grounded purposes, the preponderance of the 
evidence is against a finding of an etiological relationship 
to service.  The IME has offered an opinion which is, the 
Board finds, based on the findings of medical science as 
applied to the facts of the veteran's case, and which is 
supported by a convincing rationale.  The crucial point made 
by the IME is that the disease which was the cause of the 
veteran's death cannot be reasonably related to cold exposure 
during World War II.  The IME and the two VA physicians have 
all reported that there is no scientific support for the 
theory that cold exposure causes Waldenstrom's 
macroglobulinemia, and the private physician did not cite any 
medical study in support of that theory.  Indeed, in his 
report of January 1997, the private physician said, "I offer 
this opinion entirely based on the history that this man and 
his family have relayed."  The Board concludes that the 
preponderance of the competent evidence is against the 
appellant's contention that the veteran's death was related 
to cold exposure in service.  Entitlement to service 
connection for the cause of the veteran's death is not 
established.  38 C.F.R. § 3.312.  

In considering each of the critical questions in the present 
case, the Board has been unable to find the negative evidence 
to be in a state of balance with the positive evidence so as 
to otherwise warrant allowance of the appellant's claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Survivors' and Dependents' Educational Assistance

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D); 38 C.F.R. 
§ 21.3021(a)(2).  It is apparent that the appellant does not 
satisfy the threshold requirements for educational assistance 
under Chapter 35, Title 38, United States Code, and her 
appeal for this benefit must be denied.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

